Citation Nr: 1635613	
Decision Date: 09/12/16    Archive Date: 09/20/16

DOCKET NO.  13-21 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for spinal aneurism.


WITNESSES AT HEARING ON APPEAL

Veteran and her parents


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The Veteran had active service from October 1977 to May 1981, and subsequent service in the Army Reserves until May 2001.

This appeal comes before the Board of Veterans' Appeals (Board) from May and July 2012 RO decisions.  In April 2015, the Veteran provided sworn testimony in support of her claim during a videoconference hearing before the undersigned Veterans Law Judge.  In August 2015, the Board referred the case for an expert medical opinion.  Such opinion was provided in October 2015, and the Veteran was provided with a copy of it.  In February 2016, the Board remanded the matter for further evidentiary development.  Such development has been fully accomplished and the appeal is again before the Board for review.

We observe that in the Board's February 2016 remand, several potential new claims were identified and they were referred to the RO for appropriate action.  In March 2016, the RO wrote to the Veteran to clarify whether she indeed wished to file new claims.  The RO provided her with the appropriate form for doing so.  No response has yet been received from the Veteran.  


FINDINGS OF FACT

1.  The Veteran was not serving on ACDUTRA or INACTDUTRA when a congenital venous malformation ruptured in March 1998.  

2.  The March 1998 rupture/aneurism was not caused by an injury of any kind.

3.  The March 1998 spinal aneurism was not caused wholly or in part and was not aggravated by exercise during active service.  


CONCLUSION OF LAW

Service connection for a spinal aneurism is not warranted.  38 U.S.C.A. §§ 101, 106, 1110, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.303, 3.304 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that strenuous exercise required during her military career, which spanned approximately four years from 1977 to 1981, as well as nearly twenty subsequent years as an intelligence officer in the Army Reserves, caused a congenital vessel malformation in her spine to bleed suddenly in March 1998.  The rupture caused partial paralysis.  She contends that heavy exercise required by the Army either caused or aggravated the rupture of the congenital malformation.  She is therefore seeking service connection for all residuals of the rupture/aneurism.  

Duties to notify and assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  The duty to notify the Veteran was satisfied prior to the initial RO decision in a February 2012 letter.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  This letter also provided notice of information and evidence needed to establish disability ratings and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

During the April 2015 hearing on appeal, the Veteran was given the opportunity to express her contentions, and the reasons for the denial of her claim were explained to her.  Additional sources of evidence to support the claim were explored.  See Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010).  As such, these actions fulfilled the duties under 38 C.F.R. § 3.103(c)(2).

VA also has a duty to assist a Veteran in the development of the claim.  This duty includes assisting in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development as to the issue decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains relevant service treatment records, private medical treatment records, Social Security records, an informed VA medical opinion, the hearing testimony, and the Veteran's own contentions.  

It appears that the Veteran's Army Reserve treatment records in her VA claims file are incomplete.  The RO attempted to obtain them from the appropriate repositories several times.  The Records Management Center has certified that all available records have been provided to VA.  Governing law and regulation requires that when seeking records in the custody of a Federal Department such as service treatment records, VA must make as many requests as are necessary to obtain the records.  VA will end its efforts to obtain such records only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  Cases in which VA may conclude that no further efforts are required include those in which the Federal Department advises VA that the requested records do not exist or the custodian does not have them.  38 C.F.R. § 3.159(c).  As the custodian of these records has certified that all available records have been provided, the Board concludes that these records do not exist or that further efforts to obtain them would be futile.  We would also note that the Veteran does not assert that these records would contain complaints or treatment for the condition at issue here, so any missing records would not be relevant.

All relevant facts related to the issue resolved below have been developed to the fullest extent possible; thus, no further assistance by VA to the Veteran is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  The Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims decided herein and no further assistance to develop evidence is required.

Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board must consider all the evidence of record and discuss in its decision all "potentially applicable" provisions of law and regulation.  See 38 U.S.C. § 7104(a); Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board is also required to provide a statement of reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for its decision, as well as to facilitate further appellate review.  See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995); Gilbert, 56 (1990).  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder and in her electronic VA files.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the claimant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

Analysis

Generally, service connection may be granted for any disability resulting from injury suffered or disease contracted in line of duty, or for aggravation in service of a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be established by demonstrating that the disability was first manifested during service and has continued since service to the present time or by showing that a disability which pre-existed service was aggravated during service.  Service connection may be granted for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

To establish service connection a veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during active service.  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in active service.  38 C.F.R. § 3.303(d). 

The term "active military, naval, or air service" includes active duty, and "any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).

Thus, regarding the Veteran's Reserve service, service connection may only be granted for disability resulting from disease or injury incurred or aggravated while performing active duty for training, or for an injury incurred or aggravated while performing inactive duty training.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131; 38 C.F.R. §§ 3.6, 3.303, 3.304.

Congenital or developmental defects as such are not considered to be diseases or injuries within the meaning of applicable law providing VA disability compensation benefits.  38 C.F.R. § 3.303(c).

Ordinarily, a pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  However, where a claim is based on a period of ACDUTRA the presumption of aggravation is not applicable.  See Donnellan v. Shinseki, 24 Vet. App. 167, 171 (2010).  The Court in Donnellan held that, in order to establish status as a Veteran, a claimant seeking benefits based on aggravation of an injury or disease during a period of ACDUTRA has the burden of demonstrating that the preexisting disability worsened in service and that such worsening was beyond the natural progression of the disease.

Historically, the Veteran attended college through the Reserve Officer Training Program, and entered active duty thereafter.  She served on active duty for nearly four years, at which point she resigned in order to take a Federal civilian job in 1981.  She also, at the time of her resignation from active service, entered the Army Reserves as an intelligence officer.  She served in this capacity until May 2001.  She has submitted multiple personal accounts, her own and those of friends, relating her struggles with the weight requirements in the Army.  In particular, she testified during the hearing that she felt she was working out "too hard and too strong," prior to the aneurism.  

In March 1998, seventeen years after her resignation from active service, the Veteran experienced a sudden onset of bilateral leg numbness and weakness.  The Torrance Memorial Hospital Emergency Department records of this episode reflect that she provided a history of having fallen asleep on the couch.  When she woke up in the morning, she was unable to walk, with pain and numbness in both legs.  Further testing and expert evaluation over the next month revealed the cause of the pain and numbness was the hemorrhage of a congenital venous malformation at the T7 spine level.  The Veteran currently has partial paralysis of the right leg, to include partial bladder and bowel incontinence.  She is deemed unemployable and is receiving Social Security Disability benefits.

The Veteran's hearing testimony is deemed helpful to the Board and credible insofar as it comports with the medical evidence of record.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

Because the Veteran was in the Reserves in March 1998, when the aneurism occurred, for service connection to be appropriate, the aneurism would have to be the result of an injury which directly caused the aneurism or aggravated the congenital malformation, thus causing the aneurism.  

First the Board observes that the hemorrhage or aneurism of the congenital malformation was apparently spontaneous, while the Veteran was sleeping.  This is by her own accounts provided contemporaneously with the onset of symptoms. Thus, the aneurism was not precipitated by any physical action taken by the Veteran or by any immediate external event that happened to the Veteran while she was sleeping.  

The Veteran and her former attorney have argued that her ongoing exercise in order to meet physical standards of service in the Reserves constituted an injury.  In support of her assertions, the Veteran has submitted the reports from several physicians, including the June 2015 progress note from Dr. ldelknope, and the June 2015 letter from Dr. Maurer, who each opined the Veteran's rupture of her blood vessel abnormality was caused by her active duty and reserve service.  

This argument fails on several bases.  First, the Veteran was not on any kind of duty when the aneurism happened.  The fact that the aneurysm ruptured while she was simply a member of the Reserves is not enough.  She has never alleged she was on any type of active duty for training or on any weekend training of any sort; rather she was sleeping in her home.  The aneurism was not simultaneous with, or even proximately following, exercise related to the Veteran's Army Fitness requirements.  To the extent the Veteran is claiming she engaged in physical activities outside of her military time to help her maintain/meet her Reserves physical standards, this would absolutely not be activity during a period of ACDUTRA or INACDUTRA, but clearly activities that the Veteran chose to engage in during her personal/civilian time.  The fact that she felt it was needed for her military career does not transform that civilian time into military duty such that it counts for purposes of determining service connection.  38 C.F.R. § 3.6 (a).  
  
Moreover, the VA General Counsel has interpreted "injury" as a harm resulting from some type of external trauma.  VAOPGCPREC 86-90 (July 18, 1990).  Exercise would not be considered external trauma under normal circumstances.  In this instance, where the argument being made is that exercise over time caused the aneurism, the external trauma analogy is even less apt.  The Board therefore holds that exercise over time cannot be considered an injury so as to support a grant of service connection for a disability which did not occur during any reserve training or reserve activity, and did not occur in relation to her Army responsibilities in any way.

The Veteran and her former attorney have also asserted that her duties as a military intelligence officer during her period of active duty service from October 1977 to May 1981 caused or aggravated her spinal arteriovenous malformation.  The Veteran described that during her active duty service she experienced difficulties meeting PT requirements due to her weight, and was often required to carry heavy back packs, weighing an estimated 65 pounds, plus helmets and weapons through mountainous terrain in the hot sun for long periods of time.  She asserted these strenuous activities lead to the rupture of her spinal arteriovenous malformation in 1998, some seventeen years later.  

As noted above, several physicians have opined the Veteran's rupture of her blood vessel abnormality was caused by her active duty and reserve service.  However, none of these physicians provided an opinion as to whether the Veteran's period of active duty service, alone, was sufficient to cause or aggravate her ruptured spinal arteriovenous malformation in 1998.  In other words, these physicians simply considered her entire period of military service, yet as noted above, there is a legal distinction between service connection based on a period of active duty or ACDUTRA versus INACDUTRA service in the Reserves.  

To assist the Veteran in developing her claim, the Board obtained an expert medical opinion from a VA physician who is a Chief of Neurosurgery at a VA medical center.  This physician provided the following explanation:

It is well known that heavy exertion may cause AVM [arteriovenous malformation] to bleed over time.  Any traumatic or heavy exertional event that spans the entire lifespan of an individual may add to the likelihood of bleed.  The question of whether a certain remote period of time's exercise induced a rupture is speculative as there is no information in the medical literature quantifying this likelihood, but it is reasonable (50% or greater) that heavy exertion can weaken the AVM to the degree that it leads to rupture at another time given reports of bleeding induced by exercise.  

The physician also clarified that AVMs are malformations which are congenital in nature, meaning that the malformation itself was present at birth.  

The question before us now is whether the rupture of the malformation was in any way related to the Veteran's active service.  In this case, the medical expert has described the question of remote exercise causing the rupture as "speculative."  Also in this case, the expert opined that heavy exertion could weaken the AVM given reports of bleeding induced by exercise.  There are no such reports in this case.  It would appear that the first episode of aneurism was indeed the one which happened in March 1998, when the Veteran was not exercising, but was in fact, asleep.  Additionally, to attribute the Veteran's 1998 aneurism to exercise which occurred between 1977 and 1981, rather than to exercise which occurred between 1981 and 1998 is simply illogical.  Absent a medical opinion supporting such a theory, the Board cannot find that service connection is warranted in this case.  

Therefore, in summary, service connection is not warranted for several reasons: (1) the aneurysm in question is congenital in nature; (2) the aneurysm did not rupture during any type of military duty period, but on personal time; (3) there is no persuasive medical evidence linking rupture of the aneurysm to the active duty period between 1977 and 1981 or to any specific ACDUTRA period(s); and (4) exercise, even if strenuous, is not equivalent to external trauma such that it constitutes an injury for consideration of service connection based on INACDUTRA.  

The preponderance of the evidence is against the claim and the appeal for service connection is denied. 


ORDER

Service connection for residuals of spinal aneurism is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


